DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Fainberg (Reg. No. 50,441) on 08/26/22.
The application has been amended as follows: 
In the Claims:
Please amend claim 14 as shown below.
14. (Currently Amended) A method for driving the shift register according to claim 1, the method comprising: 
in an input stage, writing, by the input module, the input signal of the signal input terminal into the second node under the control of the second clock signal terminal, and connecting the second node with the first node under the control of the signal input terminal to write the input signal of the signal input terminal into the first node through the second node; writing, by the first reset module, the signal of the first DC signal terminal into the third node under the control of the signal input terminal; and writing, by the output module, the first clock signal of the first clock signal terminal into the signal output terminal under the control of the first node; 
in an output stage, writing, by the output module, the first clock signal of the first clock signal terminal into the signal output terminal under the control of the first node; and 
in a reset stage, writing, by the input module, the input signal of the signal input terminal into the second node under the control of the second clock signal terminal; writing, by the first reset module, the reset signal of the reset signal terminal into the third node, and connecting the second node with the first node, under the control of the reset signal terminal; and writing, by the second reset module, the signal of the first DC signal terminal into the signal output terminal under the control of the third node; 

in the output stage, pulling up, by the output control module, a level difference between the first node and the signal output terminal; 
in the reset stage, pulling down, by the output control module, the level difference between the first node and the signal output terminal.

Allowable Subject Matter
Claims 1, 2 and 5-14 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick O'Neill whose telephone number is (571)270-1677. The examiner can normally be reached Monday- Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK O NEILL/           Primary Examiner, Art Unit 2842